               Case 21-40512             Doc 13-1       Filed 04/16/21          Entered 04/16/21 13:42:44             Desc service
Label Matrix for local noticing                        Aramak Uniform
                                                               matrix  Services
                                                                            Page 1 of 2                     Bigs Investment Holdings, LLC
0540-4                                                 P.O. Box 731676                                      c/o Travis Richard
Case 21-40512                                          Dallas, TX 75373-1676                                5335 Spring Valley
Eastern District of Texas                                                                                   Dallas, TX 75254-3009
Sherman
Fri Apr 16 11:38:31 CDT 2021
Bigs Investments Holdings, LLC                         Blue Star Frisco, LP                                 Celtic Bank
c/o Travis Richard                                     8000 Warren Parkway                                  268 S. State St., Ste. 300
5335 Spring Valley                                     Building 1, Suite 100                                Salt Lake City, UT 84111-5314
Dallas, TX 75254-3009                                  Frisco, TX 75034-2231


City of Frisco                                         Frisco ISD                                           Eric A. Liepins
Linebarger Goggan Blair & Sampson, LLP                 c/o Perdue Brandon Fielder et al                     Eric A. Liepins, P.C.
c/o Laurie A. Spindler                                 1919 S. Shiloh Road, Suite 310, LB 40                12770 Coit Road
2777 N. Stemmons Frwy                                  Garland, TX 75042-8234                               Suite 850
Suite 1000                                                                                                  Dallas, TX 75251-1364
Dallas, TX 75207-2328
(p)PURELY MEAT COMPANY                                 Linda Reece                                          Scott SEIDEL (SBRA V)
4345 W DIVISION STREET                                 1919 S. Shiloh Road, Suite 310, LB 40                Sub V Chapter Trustee
CHICAGO IL 60651-1714                                  Garland, TX 75042-8234                               6505 West Park Boulevard
                                                                                                            Ste. 306
                                                                                                            Plano, TX 75093-6212

Sani Servant                                           Shiloh Oak Investment, LLC                           Shiloh Oak Investment, LLC
3100 E Meadows                                         c/o Travis Richard                                   c/o Travis Richard
Mesquite, TX 75150                                     5335 Spring Valley                                   5335 Spring V alley
                                                       Dallas, TX 75254-3009                                Dallas, TX 75254-3009


Small Business Admin                                   Laurie A. Spindler                                   Trophy Hospitality, LLC
P.O. Box 3918                                          Linebarger, Goggan, Blair & Sampson                  3351 Waverly Drive
Portland, OR 97208-3918                                2777 N. Stemmons Frwy Ste 1000                       Celina, TX 75009-1501
                                                       Dallas, TX 75207-2328


U.S. Attorney General                                  US Trustee                                           John M. Vardeman
Department of Justice                                  Office of the U.S. Trustee                           UST Office
Main Justice Building                                  110 N. College Ave.                                  110 N. College St., Suite 300
10th & Constitution Ave., NW                           Suite 300                                            Tyler, TX 75702-7231
Washington, DC 20530-0001                              Tyler, TX 75702-7231

Wade Electric                                          Michael D. Warner
7217 Parwelk                                           Pachulski Stang Ziehl & Jones LLP
Dallas, TX 75235                                       440 Louisiana Street
                                                       Suite 900
                                                       Houston, TX 77002-1062



                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Purely Meat Company                                    (d)Purely Meat Company
4345 W Division                                        4345 W Division
Chicago, IL 60651                                      Chicago, IL 60651
               Case 21-40512            Doc 13-1      Filed 04/16/21 Entered 04/16/21 13:42:44                      Desc service
                                                           matrix Page 2 of 2

                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Aramak Uniform Services                           (u)Blue Star Frisco Retail, LLC                      (d)Blue Star Frisco, LP
P.O. Box 731676                                                                                           8000 Warren Parkway
Dallas, TX 75373-1676                                                                                     Building 1, Suite 100
                                                                                                          Frisco, TX 75034-2231


(d)Celtic Bank                                       (u)Fix A Drip                                        (du)Fix A Drip
268 S State Street
Suite 300
Salt Lake City, UT 84111-5314


(d)Frisco ISD                                        (d)Small Business Admin                              (d)Wade Electric
c/o Perdue Brandon Fielder et al                     PO Box 3918                                          7217 Parwelk
1919 S. Shiloh Road, Suite 310, LB 40                Portland, OR 97208-3918                              Dallas, TX 75235
Garland, TX 75042-8234


End of Label Matrix
Mailable recipients    22
Bypassed recipients     9
Total                  31
